The testator gave the life use of all of his property to his wife, and after her death, the use of one third to each of his children during his or her life. The fifth paragraph reads as follows: *Page 690 
"When either said Ella, Elmer, or Clara shall decease after gaining possession of said part, then it shall become the actual property of their lineal descendants or if there be none then it shall go to their nearest of kin." In the sixth paragraph he provides that his homestead property should not be conveyed away during the life of any of his children but: "shall be after their decease the actual property of some of their lineal descendants, or if there be none, then to the nearest of kin." In the seventh article he directs that "no husband of said Ella, and no husband of said Clara, shall ever have any control in any form or manner whatsoever in or to any of the aforementioned property."
I agree with the majority opinion in its holding that the appellant, an adopted child of the daughter Clara, could not share in the estate as a "lineal descendant." I cannot agree that he would not take the share in which she had a life use as her "nearest of kin." The gift made to "nearest of kin" by the testator represents his final desire as to the disposition of the property in default of lineal descendants. It is a gift to the person or group coming within that designation, not to any individual or individuals whom he had definitely in mind. The question is very different from that presented where an adopted child claims a share in an estate under the designation of "child or children" because this class is much more restricted than that designated by the words "nearest of kin" and because "child" has no other accepted general meaning except that of a lineal descendant in the first degree. "Nearest of kin" even under the meaning given it in the majority opinion may search out very remote relatives, and it does have a generally accepted meaning which is not dependent upon blood relationship. In Close v.Benham, 97 Conn. 102, 115 A. 626, we discussed the meaning to be accorded the words "next of kin" and *Page 691 
as preliminary to a quotation from an Ohio case, we say that "nearest of kin" and "next of kin" are synonymous. We approved the decision of that court that when used without qualifying words "nearest of kin" meant those entitled to take under the statute of distributions. We say: "We are persuaded that it will carry out the testator's intent more often, if we hold that this term, in the absence of qualifying words, was intended by the testator to include those who fall within the designation in the general speech and understanding of men, rather than in a primary and original sense, as the nearest in blood." I cannot regard this decision other than as a definite repudiation of the position taken in the majority opinion that "nearest of kin" is to be given, as its primary meaning in the construction of wills, the nearest by blood relationship.
If there is anything in the will before us which throws light upon the meaning which the testator gave to the expression, the construction for which I contend is rather fortified than otherwise. When the will was executed he had three living children, of whom two were married and one had four children. If he had only blood relationship in mind, it is not reasonable to suppose that he would have looked beyond those seven or such other children as might be born to his children or grandchildren, that is, that he would look upon blood relationship as going beyond the line of direct descent, except as a remote possibility. That he meant to keep his homestead within that line he makes clear by the sixth paragraph of the will; if he had the same intent with reference to the rest of his property, he would have broadened this paragraph of the will to include it. His express exclusion of the husband of Ella and Clara from any share in the property is significant, for if he had in mind blood relationship alone as the basis of participation in his bounty, there would *Page 692 
have been no need of it. Nor, again, in his substitutionary gift over of the homestead to the "nearest of kin" is it reasonable to suppose that he would have preferred it to go to some remote blood relative rather than to one who by adoption might become the person most closely bound by affection and all ties of family except that of blood to one of his children.
By our statute of adoption "the adopted child becomes, by the fact of adoption, the child in name and in law of its parents, with all the reciprocal rights and duties existing between them as between natural child and parent, and with the right of inheritance between parent and child and their relatives, the same as though such adopted child was the natural child of such adopting parents." Middletown Trust Co. v. Gaffey, 96 Conn. 61,70, 112 A. 689. In Mooney v. Tolles, 111 Conn. 1,149 A. 515, in a case in which we held that an adopted child might take under the designation of "child or children" in a will, we say: "Two further rules of testamentary construction are relevant. `One of these is that heirs at law are not to be disinherited unless the intent to do so is clear and strong. . . . Again, as an aid to construction where the meaning is in doubt, that construction will be adopted which most nearly conforms to the statute of distribution.'" Two sentences from the Ohio case referred to in Close v.Benham, and there quoted (p. 106), are particularly applicable: "There is a primary rule applicable to the construction of wills, that the heir at law shall not be disinherited by conjecture but only by express words, or necessary implication. . . . We do not feel inclined to favor a construction, unless it be a necessary one, against all principles of natural justice and against the well settled policy of inheritance as provided by our law." The construction of the words "nearest of kin" in the majority opinion seems to me to be contrary *Page 693 
to what we say in Close v. Benham, contrary to the principles of construction I have just quoted, contrary to "natural justice" and contrary to the intent of the testator so far as it can be seen in the will before us.
In this opinion Haines, J., concurred.